Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on March 22, 2022. Claims 1-4, 6-11, 13-18, 20 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed on March 22, 2022 have been considered but are moot in the view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathy et al. (Pub. No. : US 20160350301 A1) in the view of Kaliski et al. (Pub. No. : US 20170272250 A1

As to claim 1 Tripathy teaches a method, comprising: 
identifying, at an information handling system, a set of data segments within a set of structured data (Paragraphs [0056], [0082], [0084]: The data streams includes a plurality of data segments, including data segments 502-506;
for each of the data segments within the set of data segments (Paragraph [0058], [0084]-[0085]),
applying a hash algorithm to produce a data segment hash value (Paragraph [0086]: each chunk may be hashed to produce a hash value after the chunk is parsed. For instance, the chunks shown in the data stream 500 are hashed to produce the hash value A 532, the hash value B 534, and the hash value C 536. The hashes may be used to construct fingerprints to identify the chunks), and 
obtaining a standardized identifier for the data segment (Paragraph [0061], [0086]: The hashes may be used to construct fingerprints to identify the chunks); 
expressing the set of structured data in a standard format by arranging the data segments with the set of data segments in a standardized order based on the standardized identifier for each segment (paragraph [0087]: the chunks shown in FIG. 5 have been processed to produce the fingerprint A 542, the fingerprint B 544, and the fingerprint C 546, which correspond respectively with chunk A 512, chunk B 514, and chunk C 516);
assembling an aggregate hash code comprising the standardized identifier and the data segment hash value for each of the data segments in the set of data segments (Paragraph [0066]: the data chunk hash value and the intermediate hash value are combined to produce a data chunk fingerprint).
Tripathy does not explicitly disclose but Kaliski teaches confirming an association of the aggregate hash code with the set of structured data (Paragraph [0064]: confirms that the accumulated hash value matches the hash value at the actual root node).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tripathy as taught by Kaliski to improved performance (Kaliski, paragraph [0131]).

As to clam 2 Tripathy together with Kaliski teaches a method according to claim 1. Tripathy teaches wherein confirming an association of the aggregate hash code with the set of structured data comprises storing the aggregate hash code in a data structure relating the aggregate hash code to the set of structured data (Paragraph [0064]).

As to clam 3 Tripathy together with Kaliski teaches a method according to claim 1. Kaliski teaches wherein confirming an association of the aggregate hash code with the set of structured data comprises checking a data structure for a correspondence between the aggregate hash code and the set of structured data (Paragraphs [0038], [0071], [0076]).

As to clam 4 Tripathy together with Kaliski teaches a method according to claim 1. Tripathy teaches wherein confirming an association of the aggregate hash code with the set of structured data comprises sending the aggregate hash code with the set of structured data to an additional information handling system (Paragraph [0051]).

As to clam 6 Tripathy together with Kaliski teaches a method according to claim 1. Tripathy teaches wherein expressing the set of structured data in a standard format comprises converting each of the data segments to a standardized data format (Paragraph [0058]).

As to clam 7 Tripathy together with Kaliski teaches a method according to claim 1. Tripathy teaches receiving the set of structured data at the information handling system (Paragraph [0056]).

	As to claims 8-11, 13-18, 20, they have similar limitations as of claims 1-4, 6-7 above. Hence, they are rejected under the same rational as of claims 1-4, 6-7 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169